Citation Nr: 0807968	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to medication prescribed 
for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a November 2006 decision, the Board denied entitlement to 
service connection for hypertension and for erectile 
dysfunction, claimed as secondary to medication prescribed 
for hypertension.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a November 2007 Order, the Court granted 
a November 2007 Joint Motion for Remand and vacated the 
Board's November 2006 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has been remanded by the Court based on a Joint 
Motion for Remand which focused on VA's failure to provide 
adequate reasons and bases as to whether the duty to assist 
was satisfied, and whether the veteran was provided an 
adequate VA examination.  

The Joint Motion maintained that it was unclear that the 
Board decision had accurately reflected a December 2001 VA 
medical opinion.  The opinion was signed by a VA physician 
and a VA physician's assistant.  They stated, in pertinent 
part, that the veteran's discharge examination reflected an 
"elevated" blood pressure reading.  They went on to state 
that "[the veteran] has hypertension....while reviewing his 
entrance and exit physical exams, that there was a 
significant elevation of his diastolic reading, and in my 
opinion is consistent with the fact that his hypertension 
developed while he was serving in the military.  This likely 
was aggravated by the stress of his military service while in 
Vietnam."  (Emphasis added).  

The Joint Motion noted that the Board's denial of service 
connection for hypertension was based on a finding that the 
opinion was "based on the mistaken belief that the veteran 
had hypertension in service."  The Joint Motion indicated, 
however, that it was unclear whether the statement that, 
"there was a significant elevation of his diastolic reading, 
and in my opinion is consistent with the fact that [the 
veteran's] hypertension developed while he was serving in the 
military," amounted to an opinion that the veteran actually 
had hypertension in service, or to an opinion that he simply 
had elevated diastolic readings in service which did not rise 
to the level of diagnosed hypertension, but which were 
precursors to hypertension that developed at a later date 
suggesting symptom onset in service.  See November 2007 Joint 
Motion, page 4.  It was suggested that the opinion may need 
to be returned for clarification.  

The Joint Motion also noted that the Board had remanded the 
case in March 2005 for a medical opinion as to whether the 
veteran's hypertension "was caused by, or had [its] onset 
during service."  While the veteran was afforded a VA 
examination in August 2005, the Joint Motion indicated that 
the examiner had only rendered an opinion as to whether the 
veteran's hypertension had its "onset in" service and did 
not opine as to whether the condition could have been caused 
by service.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Return the claims file to the VA 
physician who signed the December 2001 
medical opinion for an addendum.  In 
the addendum, the physician should 
clarify whether the statement that, 
"there was a significant elevation of 
his diastolic reading, and in my 
opinion is consistent with the fact 
that [the veteran's] hypertension 
developed while he was serving in the 
military," is meant to convey the 
belief that the veteran actually had 
hypertension in service or that the 
elevated diastolic readings in service 
were precursors to hypertension that 
developed at a later date (ie, onset in 
service).  The rationale should be 
provided.  If the VA physician is not 
available, the addendum can be provided 
by the VA's physician assistant.  

2.  Return the claims file to the 
August 2005 VA examiner for an 
addendum.  In the addendum, the 
examiner should opine as to whether it 
is as likely as not that the veteran's 
hypertension was "caused by" his 
military service.  The rationale for 
the opinion should be provided.  If the 
August 2005 VA examiner is unavailable, 
arrange for an appropriate VA physician 
to review the claims folder, examine 
the veteran if necessary and provide an 
opinion the requested information.

3.  Then readjudicate the claims for 
service connection for in light of the 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



